AGREEMENT AND PLAN OF MERGER by and among NORTH PITTSBURGH SYSTEMS, INC., CONSOLIDATED COMMUNICATIONS HOLDINGS, INC. and FORT PITT ACQUISITION SUB INC. Dated as of July 1, 2007 TABLE OF CONTENTS Page ARTICLE I DEFINITIONS Section 1.1.Certain Definitions 2 Section 1.2.Certain Other Definitions 7 ARTICLE II THE MERGER Section 2.1.The Merger 9 Section2.2.Closing 9 Section2.3.Effective Time 9 Section2.4.Articles of Incorporation and By-laws of the Surviving Corporation 9 Section2.5.Directors and Officers of the Surviving Corporation 10 Section2.6.Proxy Statement/Prospectus; Parent Registration Statement; Company Shareholders’ Meeting 10 ARTICLE III TREATMENT OF SECURITIES Section3.1.Conversion of Capital Stock 12 (a)Common Stock of Merger Sub 12 (b)Cancellation of Certain Company Common Stock 12 (c)Conversion of Company Common Stock 12 (d)No Fractional Shares 13 (e)Adjustments 13 Section 3.2.Election Procedures 14 Section 3.3.Proration 15 (a)Cash Conversion Number 15 (b)If Cash Election Number Equals or Exceeds the Cash Conversion Number 15 (c)If Cash Election Number Is Less Than the Cash Conversion Number 16 TABLE OF CONTENTS Page Section3.4.Delivery of the Merger Consideration 17 (a)Deposits with Exchange Agent 17 (b)Exchange Procedures 17 (c)Dividends and Distributions 18 (d)Transfer Books; No Further Ownership Rights in Shares 18 (e)Termination of Fund; No Liability 18 (f)Lost, Stolen or Destroyed Certificates 19 (g)Withholding Taxes 19 ARTICLE IV REPRESENTATIONS AND WARRANTIES OF THE COMPANY Section4.1.Corporate Organization 20 Section4.2.Capitalization 20 Section4.3.Authority 21 Section4.4.Consents and Approvals; No Violations 22 Section4.5.SEC Documents; Financial Statements; Undisclosed Liabilities 22 Section4.6.Absence of Certain Changes or Events 24 Section4.7.Litigation; Other Proceedings 25 Section4.8.Personal Property; Real Property 25 Section4.9.Taxes 26 Section4.10.Licenses 27 Section4.11.Compliance with Laws 27 Section4.12.Employee Benefits 27 Section4.13.Contracts 29 Section 4.14.Environmental Laws and Regulations 30 Section 4.15.Labor Relations 31 Section 4.16.Intellectual Property 31 Section 4.17.Insurance 32 Section 4.18.Transactions with Affiliates 32 ii TABLE OF CONTENTS Page Section 4.19.Rights Agreement; Restrictions on Business Combinations 32 Section4.20.Opinion of Financial Advisor 32 Section4.21.Broker’s Fees 32 Section 4.22.No Other Representations or Warranties 32 ARTICLE V REPRESENTATIONS AND WARRANTIES OF PARENT AND MERGER SUB Section5.1.Corporate Organization 33 Section5.2.Capitalization 33 Section5.3.Authority 34 Section5.4.Consents and Approvals; No Violations 35 Section5.5.SEC Documents; Financial Statements; Undisclosed Liabilities 36 Section5.6.Absence of Certain Changes or Events 38 Section5.7.Litigation; Other Proceedings 38 Section5.8.Taxes 38 Section5.9.Licenses 39 Section5.10.Compliance with Laws 39 Section5.11.Environmental Laws and Regulations 39 Section5.12.Sufficient Funds 40 Section5.13.Merger Sub’s Operation 40 Section5.14.Ownership of Company Common Stock 40 Section5.15.Other Agreements 40 Section5.16.Broker’s Fees 41 Section 5.17.Employee Benefits 41 Section 5.18.Contracts 41 iii TABLE OF CONTENTS Page Section 5.19.No Other Representations or Warranties 41 ARTICLE VI COVENANTS Section6.1.Conduct of Businesses of Company Prior to the Effective Time 42 Section6.2.Conduct of Businesses of Parent Prior to the Effective Time 44 Section6.3.No Solicitation 45 Section6.4.Publicity 47 Section6.5.Access to Information 47 Section6.6.Further Assurances; Regulatory Matters; Shareholder Litigation 48 Section6.7.Company Benefit Plans 49 Section6.8.Indemnification and Insurance 50 Section6.9.NASDAQ Approval 52 Section6.10.SEC Filings 53 Section6.11.Certain Obligations of Merger Sub 53 ARTICLE VII CONDITIONS Section7.1.Conditions to Each Party’s Obligations to Effect the Merger 53 (a)Company Shareholder Approval 53 (b)HSR Act; Certain Regulatory Approvals 53 (c)Statutes 53 (d)Injunctions 53 (e)Parent Registration Statement 53 (f)NASDAQ Approval 54 Section7.2.Additional Conditions to Obligation of Parent and Merger Sub to Effect the Merger 54 (a)Performance of Obligations of the Company 54 (b)Representations and Warranties 54 (c)Closing Certificate 54 (d)Company Required Statutory Approvals 54 iv TABLE OF CONTENTS Page Section7.3.Additional Conditions to Obligation of the Company to Effect the Merger 54 (a)Performance of Obligations of Parent 54 (b)Representations and Warranties 55 (c)Closing Certificate 55 (d)Parent Required Statutory Approvals 55 (e)Accountants’ Comfort Letter 55 ARTICLE VIII TERMINATION Section8.1.Termination 55 Section8.2.Effect of Termination 57 Section8.3.Company Termination Fee 57 ARTICLE IX MISCELLANEOUS Section9.1.Amendment and Modification 58 Section9.2.Extension; Waiver 58 Section9.3.Nonsurvival of Representations and Warranties 58 Section9.4.Notices 59 Section9.5.Counterparts 60 Section9.6.Entire Agreement; Third Party Beneficiaries 60 Section9.7.Severability 60 Section9.8.Governing Law 61 Section9.9.Binding Effect; Assignment 61 Section9.10.Schedules 61 Section9.11.Specific Performance 61 Section9.12.Submission to Jurisdiction; Waivers 61 Section 9.13.Expenses 62 v TABLE OF CONTENTS Page Section9.14.Construction of Agreement 62 Section9.15.Merger Sub 63 vi AGREEMENT AND PLAN OF MERGER AGREEMENT AND PLAN OF MERGER (this “Agreement”), dated as of July 1, 2007, by and among North Pittsburgh Systems, Inc., a Pennsylvania corporation (the “Company”), Consolidated Communications Holdings, Inc., a Delaware corporation (“Parent”), and Fort Pitt Acquisition Sub Inc., a Pennsylvania corporation and a wholly owned subsidiary of Parent (“Merger Sub”). RECITALS WHEREAS, the respective Boards of Directors of the Company, Parent and (upon its formation) Merger Sub have determined that it is advisable and in the best interests of their respective corporations and shareholders that Merger Sub be merged with and into the Company (the “Merger”), and that the Company continue as the surviving corporation of the Merger (the “Surviving Corporation”), on the terms and subject to the conditions set forth in this Agreement; WHEREAS, the Board of Directors of the Company has approved and adopted this Agreement, including all the terms and conditions set forth herein, and all the Transactions (as defined in Section 1.1), including the Merger, and has resolved, subject to the terms of this Agreement, to recommend to the shareholders of the Company to vote to approve and adopt this Agreement; WHEREAS, the Board of Directors of each of Parent and (upon its formation) Merger Sub (and Parent as the sole shareholder of Merger Sub) have approved and adopted this Agreement, including all the terms and conditions set forth herein, and all the Transactions; WHEREAS, immediately prior to the execution of this Agreement, and as a condition to Parent and Merger Sub entering into this Agreement, the Company and Wells Fargo Bank Minnesota, N.A., as Rights Agent, have executed an amendment (the “Rights Agreement Amendment”) to that certain Rights Agreement, dated as of September 25, 2003 (the “Rights Agreement”), so as to render the Preferred Stock Purchase Rights issued thereunder (the “Company Rights”) inapplicable to this Agreement and the Transactions; WHEREAS, Parent shall cause Merger Sub to be formed, and to execute a counterpart of this Agreement, promptly after the date hereof as provided in Section 9.15; WHEREAS, each of the Company, Parent and (upon its formation) Merger Sub desires to make certain representations, warranties, covenants and agreements in connection with the Transactions and also to prescribe various conditions to the consummation thereof. NOW, THEREFORE, in consideration of the foregoing and the mutual representations, warranties, covenants and agreements set forth herein, the parties hereto, intending to be legally bound, hereby agree as follows: ARTICLE I DEFINITIONS Section 1.1.Certain Definitions.As used in this Agreement, the following terms have the following meanings: “Acceptable Confidentiality Agreement” means a confidentiality agreement that contains confidentiality and standstill provisions that are no less favorable in the aggregate to the Company than those contained in the Confidentiality Agreement (it being understood and agreed that such confidentiality agreement need not prohibit the making or amendment of any Alternative Proposal). “Affiliate” has the meaning assigned to that term in Rule 12b-2 of the Exchange Act Rules. “Alternative Proposal” means any offer, proposal or indication of interest by any Person (or group of Persons) that relates to (i) a transaction or series of transactions (including any merger, consolidation, recapitalization, reorganization, liquidation or other direct or indirect business combination) involving the Company or the issuance or acquisition of shares of Company Common Stock or other equity securities of the Company representing twenty-five percent (25%) (in number or voting power) or more of the outstanding capital stock of the Company (other than the Transactions), (ii) any tender offer (including a self-tender offer) or exchange offer that, if consummated, would result in any Person, together with all Affiliates thereof, becoming the beneficial owner of shares of Company Common Stock or other equity securities of the Company representing twenty-five percent (25%) (in number or voting power) or more of the outstanding capital stock of the Company, or (iii) the acquisition, license or purchase by any Person or group of Persons (other than the Company and the Company Subsidiaries), or any other disposition by the Company or any Company Subsidiaries, of twenty-five percent (25%) or more of the consolidated assets of the Company and the Company Subsidiaries, taken as a whole (other than the Transactions). “Bulldog Group” means any one or more of the following Persons, or any of their respective Affiliates: Bulldog Investors, Phillip Goldstein, Andrew Dakos, Santa Monica Partners Opportunity Fund, L.P., Santa Monica Partners L.P., Santa Monica Partners II L.P., Lawrence J. Goldstein, Monarch Activist Partners L.P., James Chadwick, Sohail Malad, Nadel and Gussman Funds LLC, Full Value Partners L.P., Peter Saulnier, and any other Person purporting to be a member of, or to represent the interests of, the so-called North Pittsburgh Systems Shareholder Committee. “Business Day” means a day other than Saturday or Sunday or any other day on which banks in New York, New York are required to be or may be closed. “Code” means the United States Internal Revenue Code of 1986, as amended. “Communications Act” means the Communications Act of 1934, as amended. “Company Articles” means the Company’s Articles of Incorporation, as amended. 2 “Company By-laws” means the Company’s By-laws, as amended. “Company Material Adverse Effect” means any material adverse effect on (i) the business, financial condition or results of operations of the Company and the Company Subsidiaries, taken as a whole, or (ii) the Company’s ability to perform its obligations under this Agreement; provided, however, that none of the following shall be deemed, either alone or in combination, to constitute, and none of the following shall be taken into account in determining whether there has been or will be, a Company Material Adverse Effect: (1)any failure by the Company or any of the Company Subsidiaries to meet any internal or published projections, forecasts, or revenue or earnings predictions for any period ending prior to, on or after the date of this Agreement (it being understood that this clause (1) does not and shall not be deemed to apply to the underlying cause or causes of any such failure); (2)any adverse change, effect, event, occurrence, state of facts or development to the extent attributable to the announcement or pendency of the Merger including (A) the absence of consents, waivers or approvals relating to the Merger from any Governmental Entity or other Person or (B) any litigation brought by any shareholder(s) of the Company in connection with this Agreement or any of the Transactions; (3)any adverse change, effect, event, occurrence, state of facts or development attributable to conditions generally affecting (A)the telecommunications industry as a whole that are not specifically related to the Company and the Company Subsidiaries and do not have a materially disproportionate adverse effect on the Company and the Company Subsidiaries, taken as a whole, or (B)the United States economy as a whole, including changes in economic and financial markets and regulatory or political conditions, whether resulting from acts of terrorism, war, natural disaster or otherwise, that do not have a materially disproportionate adverse effect on the Company and the Company Subsidiaries, taken as a whole; (4) any change in the market price or trading volume of the Company’s securities; (5)any adverse change, effect, event, occurrence, state of facts or development arising from or relating to any change in GAAP or any change in applicable Laws or the interpretation or enforcement thereof that, in each case, do not have a materially disproportionate adverse effect on the Company and the Company Subsidiaries, taken as a whole; (6) any change, occurrence, development, event, series of events or circumstance arising out of, resulting from or attributable to any action taken or threatened to be taken by any member(s) of the Bulldog Group in connection with the Company’s 2007 annual meeting of shareholders, this Agreement or any of the Transactions, or any related matter; (7) any costs or expenses incurred or accrued by the Company and the Company Subsidiaries in connection with this Agreement or any of the Transactions; and (8) any actions taken, or failures to take action, or such other changes, occurrences, developments, events, series of events or circumstances, to which Parent has consented in writing, or the failure of the Company to take any action referred to in Section 6.1 due to Parent’s withholding of consent. “Company Material Subsidiary” means any Company Subsidiary that is a “Significant Subsidiary” within the meaning of Rule 405 promulgated under the Securities Act. “Company Subsidiary” means any Subsidiary of the Company. “Company’s Knowledge” means the actual knowledge of the directors and executive officers of the Company, without investigation. 3 “Confidentiality Agreement” means the confidentiality agreement, dated May 25, 2007, between the Company and Parent. “Contract” means any written contract, agreement, lease, instrument or other legally binding contractual commitment. “Environmental Law” means all applicable Laws as in effect on the date of this Agreement relating to:(i) pollution or protection or restoration of the environment or natural resources, (ii)the handling, use, presence, disposal, release, threatened release or distribution in commerce of chemicals or substances or mixtures to protect human health or the environment, or (iii) the protection of worker health and safety. “ERISA” means the Employee Retirement Income Security Act of 1974, as amended. “Exchange Act” means the Securities Exchange Act of 1934, as amended. “Exchange Act Rules” means the rules promulgated by the SEC under the Exchange Act. “FCC” means the United States Federal Communications Commission. “FCC Rules” means the rules and regulations promulgated by the FCC. “GAAP” means United States generally accepted accounting principles. “Governmental Entity” means any federal, state or local court, administrative or regulatory agency or commission or other governmental or quasi-governmental authority or instrumentality. “Hazardous Substance” means (i) any substance that is listed, classified or otherwise regulated as hazardous or toxic or a pollutant or contaminant under any Environmental Law; or (ii)any petroleum, natural gas, natural gas liquids or coal product or by-product, asbestos-containing material, polychlorinated biphenyls or radioactive material. “HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended. “Intellectual Property” means all trade secrets, know-how, designs, patents and patent applications, all unregistered and registered trademarks, service marks and tradenames and applications for registration thereof, all unregistered and registered copyrights and applications for registration thereof, all Internet domain name registrations and all computer software programs and databases. “Law” means any federal, state, regional, local or municipal law, statute, code, ordinance, rule, regulation, judgment, order, writ, decree, injunction, constitution or other similar legally enforceable requirement enacted, adopted, promulgated or applied by a Governmental Entity. “License” means any license or certificate of public convenience issued by any applicable state or federal agency, including the PPUC and the FCC. 4 “Lien” means any lien, mortgage, deed of trust, encumbrance, claim or security interest. “NASDAQ” means, with respect to Parent, the NASDAQ Global Market and, with respect to the Company, the NASDAQ National Market System. “Parent Benefit Plan” means each “employee benefit plan” (within the meaning of Section3(3) of ERISA), each stock based, severance, retention, employment, change-in-control, deferred compensation or supplemental retirement agreement, program, policy or arrangement, and each material bonus, incentive, vacation or other material employee benefit plan, agreement, program, policy or arrangement with respect to current or former employees, any of which is maintained or sponsored by Parent or any of the Parent Subsidiaries or with respect to which Parent or any of the Parent Subsidiaries is obligated to make any contributions, other than any plans maintained or sponsored by a union. “Parent By-laws” means Parent’s By-laws, as amended. “Parent Certificate” means Parent’s Certificate of Incorporation, as amended. “Parent Material Adverse Effect” means any material adverse effect on (i) the business, financial condition or results of operations of Parent and the Parent Subsidiaries, taken as a whole, or (ii) Parent’s or Merger Sub’s ability to perform their respective obligations under this Agreement; provided, however, that none of the following shall be deemed, either alone or in combination, to constitute, and none of the following shall be taken into account in determining whether there has been or will be, a Parent Material Adverse Effect: (1)any failure by Parent or any of the Parent Subsidiaries to meet any internal or published projections, forecasts, or revenue or earnings predictions for any period ending prior to, on or after the date of this Agreement (it being understood that this clause (1) does not and shall not be deemed to apply to the underlying cause or causes of any such failure); (2)any adverse change, effect, event, occurrence, state of facts or development to the extent attributable to the announcement or pendency of the Merger including (A) the absence of consents, waivers or approvals relating to the Merger from any Governmental Entity or other Person or (B) any litigation brought by any stockholder(s) of Parent in connection with this Agreement or any of the Transactions; (3)any adverse change, effect, event, occurrence, state of facts or development attributable to conditions generally affecting (A)the telecommunications industry as a whole that are not specifically related to Parent and the Parent Subsidiaries and do not have a materially disproportionate adverse effect on Parent and the Parent Subsidiaries, taken as a whole, or (B)the United States economy as a whole, including changes in economic and financial markets and regulatory or political conditions, whether resulting from acts of terrorism, war, natural disaster or otherwise, that do not have a materially disproportionate adverse effect on Parent and the Parent Subsidiaries, taken as a whole; (4) any change in the market price or trading volume of Parent’s securities; (5)any adverse change, effect, event, occurrence, state of facts or development arising from or relating to any change in GAAP or any change in applicable Laws or the interpretation or enforcement thereof that, in each case, do not have a materially disproportionate adverse effect on Parent and the Parent Subsidiaries, taken as a whole; (6) any costs or expenses incurred or accrued by Parent and the Parent Subsidiaries in connection with this Agreement or any of the Transactions; and (7) any actions taken, or failures to take action, or such other changes, occurrences, developments, events, series of events or circumstances, to which the Company has consented in 5 writing, or the failure of Parent to take any action referred to in Section 6.2 due to the Company’s withholding of consent. “Parent Material Subsidiary” means each of (i) Merger Sub and (ii) any other Parent Subsidiary that is a “Significant Subsidiary” within the meaning of Rule 405 promulgated under the Securities Act. “Parent Stock” means common stock, par value $.01 per share, of Parent. “Parent Subsidiary” means any Subsidiary of Parent. “Parent’s Knowledge” means the actual knowledge of the directors and executive officers of Parent, without investigation. “PBCL” means the Pennsylvania Business Corporation Law of 1988, as amended. “PBGC” means the Pension Benefit Guaranty Corporation. “Permitted Liens” means (i) Liens for Taxes or other governmental charges not yet delinquent or the amount or validity of which is being contested in good faith, (ii) mechanics’, carriers’, workers’, repairers’, and similar Liens arising or incurred in the ordinary course of business, (iii) pledges or deposits to secure obligations under workers’ compensation Laws or similar legislation or to secure public or statutory obligations, (iv) zoning, entitlement and other land use and environmental regulations by Governmental Entities, (v) with respect to Owned Real Property, any matters disclosed in title reports delivered or made available to Parent prior to the date of this Agreement and all Liens of record, (vi) with respect to leasehold interests, Liens incurred, created, assumed or permitted to exist and arising by, through or under a landlord or owner of the leased property, with or without the consent of the lessee, (vii) Liens in favor of the Company or any Company Subsidiary securing intercompany borrowing by any Company Subsidiary, (viii) Liens set forth on Section4.8 of the Company Disclosure Schedule, (ix) Liens specifically disclosed in the Company SEC Financial Statements, (x) purchase money Liens arising in the ordinary course of business, and (xi) such other Liens as would not be reasonably expected to have, in the aggregate, a Company Material Adverse Effect. “Person” shall be construed as broadly as possible and shall include an individual or natural person, a partnership, a corporation, an association, a joint stock company, a limited liability company, a trust, a joint venture, an unincorporated organization and a Governmental Entity. “PPUC” means the Pennsylvania Public Utility Commission. “PPUC Rules” means the rules and regulations promulgated by the PPUC. “SEC” means the United States Securities and Exchange Commission. “Securities Act” means the Securities Act of 1933, as amended. “Securities Act Rules” means the rules promulgated by the SEC under the Securities Act. 6 “Subsidiary”, when used with respect to any Person, means any corporation, limited liability company, partnership or other organization, whether incorporated or unincorporated, of which at least a majority of the securities or other interests having by their terms voting power to elect a majority of the board of directors, or others performing similar functions with respect to such corporation or other organization, is beneficially owned or controlled, directly or indirectly, by such Person or by any one or more of its Subsidiaries (as defined in the preceding clause) or by such Person and one or more of its Subsidiaries. “Superior Proposal” means any bona fide written Alternative Proposal (provided, that for purposes of this definition, the applicable percentages in clauses (i), (ii) and (iii) of the definition of Alternative Proposal shall be fifty percent (50%) rather than twenty-five percent (25%)), which (on its most recently amended or modified terms, if amended or modified) the Board of Directors of the Company determines in good faith, if consummated, would result in a transaction that is more favorable to the Company’s shareholders (other than Parent, Merger Sub and their respective Affiliates), from a financial point of view, than the Merger, taking into account, among other things, (i) the terms of such Alternative Proposal and (ii) such legal, financial, regulatory, timing and other aspects of such Alternative Proposal, including the Person making such Alternative Proposal, which the Company’s Board of Directors deems relevant. “Tax” means any net income, alternative or add-on minimum tax, gross income, gross receipts, sales, use, ad valorem, transfer, franchise, profits, license, social security, withholding, payroll, employment, excise, severance, stamp, occupation, premium, property, environmental or windfall profit tax, any tax required by the Public Utility Realty Tax Act, or any other tax, custom, duty, governmental fee or other like assessment or charge of any kind whatsoever, imposed by any Governmental Entity, together with any interest, penalty or addition to tax imposed with respect thereto. “Transactions” means, collectively, all of the transactions contemplated by this Agreement, including the Merger.For the avoidance of doubt, references herein to the Transactions or to any of the Transactions shall not be deemed to include or mean the Financing. Section 1.2.Certain Other Definitions.The following terms are defined in the respective Sections of the Agreement indicated: Defined Term Section Agreement Preamble Articles of Merger 2.3 Cash Consideration 3.1(c)(i) Cash Conversion Number 3.3(a)(i) Cash Electing Company Share 3.1(c)(i) Cash Election 3.1(c)(i) Cash Election Number 3.3(b) Certificate 3.1(c) Closing 2.2 Closing Date 2.2 Company Preamble 7 Company Benefit Plan 4.12(a) Company Benefit Plans 4.12(a) Company Common Stock 3.1(b) Company Disclosure Schedule Article IV Company Preferred Stock 4.2(a) Company Reimbursement Amount 8.3(b) Company Representatives 6.3(a) Company Required Statutory Approvals 4.4(a) Company Rights Recitals Company SEC Documents 4.5(a) Company SEC Financial Statements 4.5(c) Company Shareholder Approval 4.3(a) Company Shareholders’ Meeting 2.6(a)(i) Company Tax Returns 4.9 Company Termination Fee 8.3(a)(y) Company Union Contracts 4.13(a)(iii) Department of State 2.3 Disclosing Party 6.5(a) Effective Time 2.3 Electing Company Share 3.1(c)(ii) Election Deadline 3.2(b) Evercore 4.20 Exchange Agent 3.2(a) Excluded Shares 3.1(b) Financing 5.12 Financing Commitments 5.12 Form of Election 3.2(b) Indemnified Liabilities 6.8(a) Indemnified Parties 6.8(a) Indemnified Party 6.8(a) Leased Real Property 4.8(c) Merger Recitals Merger Consideration 3.1(c) Merger Sub Preamble Merger Sub Common Stock 3.1(a) Non-Electing Company Holder 3.4(b) Non-Electing Company Share 3.1(c)(iii) Owned Real Property 4.8(b) Parent Preamble Parent Disclosure Schedule Article V Parent Preferred Stock 5.2(a) Parent Registration Statement 2.6(a)(i) Parent Required Statutory Approvals 5.4(a) Parent SEC Documents 5.5(a) Parent SEC Financial Statements 5.5(c) Parent Stock Consideration 3.1(c)(ii) 8 Parent Stock Issuance 2.6(a)(i) Parent Tax Returns 5.8 Proceeding 6.8(a) Proxy Statement/Prospectus 2.6(a)(i) PUHCA 5.9(b) Rights Agreement Recitals Rights Agreement Amendment Recitals Shortfall Number 3.3(c) Stock Electing Company Share 3.1(c)(ii) Stock Election 3.1(c)(ii) Superior Proposal Agreement 6.3(c)(y) Surviving Corporation Recitals ARTICLE II THE MERGER Section 2.1.The Merger.Subject to the terms and conditions of this Agreement, at the Effective Time, (a) Merger Sub shall be merged with and into the Company in accordance with the provisions of Subchapter C of Chapter 19 of the PBCL and the separate corporate existence of Merger Sub shall cease and (b) the Company shall be the Surviving Corporation and shall continue its corporate existence under the PBCL.The Merger shall have the effects set forth in Section1929 of the PBCL. Section2.2.Closing.The closing of the Merger (the “Closing”) shall take place at the offices of Hughes Hubbard & Reed LLP, One Battery Park Plaza, New York, New York 10004, at 10:00 a.m., local time, on a date designated by the Company which is reasonably satisfactory to Parent, which shall be as soon as practicable, but not later than five (5) Business Days, after satisfaction or waiver of all of the conditions set forth in Article VII (other than those conditions that by their nature must be satisfied on the Closing Date), or at such other place, time and date as the parties hereto shall agree.The date on which the Closing occurs is hereinafter referred to as the “Closing Date”. Section2.3.Effective Time.As soon as practicable during the Closing, Merger Sub and the Company shall cause articles of merger providing for the Merger (the “Articles of Merger”) to be executed and filed in the Department of State of the Commonwealth of Pennsylvania (the “Department of State”) as provided in Sections 1926 and 1927 of the PBCL, and shall take such other and further actions as may be required by applicable Law to make the Merger effective.The Merger shall become effective at the time that the Articles of Merger are duly filed in the Department of State or such later time as is agreed upon by the parties hereto and specified in the Articles of Merger.The time when the Merger becomes effective is hereinafter referred to as the “Effective Time”. Section2.4.Articles of Incorporation and By-laws of the Surviving Corporation.At the Effective Time, the Articles of Incorporation and the By-laws of the Company, as in effect immediately prior to the Effective Time, shall be the Articles of Incorporation and By-laws of the Surviving Corporation until thereafter amended in compliance with the PBCL. 9 Section2.5.Directors and Officers of the Surviving Corporation.The directors of Merger Sub and the officers of the Company immediately prior to the Effective Time shall, from and after the Effective Time, be the directors and officers, respectively, of the Surviving Corporation until their respective successors have been duly elected or appointed and qualified or until their earlier death, resignation or removal in accordance with the PBCL and the Articles of Incorporation and By-laws of the Surviving Corporation. Section2.6.Proxy Statement/Prospectus; Parent Registration Statement; Company Shareholders’ Meeting. (a)Parent and the Company shall together, or pursuant to an allocation of responsibility to be agreed upon between them: (i)prepare and file with the SEC as soon as is reasonably practicable (x) proxy materials (the “Proxy Statement/Prospectus”) under the Exchange Act with respect to a meeting of the shareholders of the Company (the “Company Shareholders’ Meeting”)for the purpose of considering and taking action upon this Agreement,and (y) a Registration Statement on Form S-4 or other appropriate Form under the Securities Act (the “Parent Registration Statement”) with respect to the issuance of shares of Parent Stock pursuant to the Merger (the “Parent Stock Issuance”) in which the Proxy Statement/Prospectus shall be included as a prospectus; (ii)use commercially reasonable efforts to have, as promptly as practicable, (x) the Proxy Statement/Prospectus cleared by the SEC under the Exchange Act and (y) the Parent Registration Statement declared effective by the SEC under the Securities Act; (iii)take all such action as shall be required under applicable state blue sky or securities Laws in connection with the Transactions; and (iv)cooperate with each other in determining whether any filings are required to be made or consents are required to be obtained in any foreign jurisdiction prior to the Effective Time in connection with the Transactions, and in making any such filings promptly and in seeking to obtain timely any such consents. (b)Subject to the terms and conditions of this Agreement (including the rights of the Company under Sections 6.3(c) and 8.1(c)), the Company, acting through its Board of Directors, shall: (i)include in the Proxy Statement/Prospectus the recommendation of the Company’s Board of Directors that the Company’s shareholders vote in favor of the approval and adoption of this Agreement at the Company Shareholders’ Meeting; provided, however, that such recommendation may be withdrawn, modified or amended, in each case, (x) in accordance with Section6.3(c) or (y) if, other than in connection with an Alternative Proposal, the Company’s Board of Directors shall have determined in good faith (after consultation with the Company’s outside counsel) that the failure to take such action is inconsistent with its fiduciary duties under applicable Law (it being understood and agreed that notwithstanding any withdrawal, modification or amendment made pursuant to this clause (y), the Company shall still be required to hold the Company Shareholders’ Meeting pursuant to Section 2.6(b)(ii)); 10 (ii)as soon as reasonably practicable after the date on which the Proxy Statement/Prospectus has been cleared by the SEC and the Parent Registration Statement has been declared effective by the SEC, (x) mail the Proxy Statement/Prospectus to the Company’s shareholders and (y) duly call, give notice of, and convene and hold the Company Shareholders’ Meeting; and (iii)subject to the proviso in Section 2.6(b)(i), use commercially reasonable efforts to solicit from the Company’s shareholders proxies in favor of the approval and adoption of this Agreement. (c)In connection with the preparation of the Proxy Statement/Prospectus and the Parent Registration Statement, Parent shall furnish to the Company all information concerning Parent, Merger Sub and the other Parent Subsidiaries as the Company may reasonably request, and the Company shall furnish to Parent all information concerning the Company and the Company Subsidiaries as Parent may reasonably request.Each of the Company and Parent agrees that the information with respect to it or any of its Subsidiaries included or incorporated by reference in the Proxy Statement/Prospectus, the Parent Registration Statement, any amendment or supplement thereto or any other document filed in connection with this Agreement or any of the Transactions with any Governmental Entity (in any such case to the extent such information was furnished by the Company or Parent, as the case may be, for inclusion or incorporation by reference therein) (i) at the respective times that the applicable document is filed with the SEC or such other Governmental Entity and first mailed or otherwise disseminated to the Company’s shareholders, (ii) in addition, in the case of the Proxy Statement/Prospectus, at the time of the Company Shareholders’ Meeting, and (iii) in addition, in the case of the Parent Registration Statement, at the time the Parent Registration Statement becomes effective and at the Effective Time, will not contain any untrue statement of a material fact or omit to state any material fact required to be stated therein or necessary in order to make the statements therein, in light of the circumstances under which they are made, not misleading. (d)The Company and the Company’s counsel, and Parent and Parent’s counsel, shall each be given a reasonable opportunity to review and comment upon the Proxy Statement/Prospectus and Parent Registration Statement prior to the filing thereof with the SEC, and shall provide any comments thereon to the other party as soon as practicable (but in no event later than three (3) Business Days after being asked to comment thereon).The Company shall provide Parent and Parent’s counsel, and Parent shall provide the Company and the Company’s counsel, promptly after receipt thereof, with copies of any written comments or other material communications that it or its counsel receives from time to time from the SEC or its staff with respect to the Proxy Statement/Prospectus or Parent Registration Statement, with copies of any written responses to, and telephonic notification of any material verbal responses received from, the SEC or its staff by it or its counsel with respect to the Proxy Statement/Prospectus or Parent Registration Statement, and with notice of any stop order or the suspension of qualification of the Parent Stock issuable pursuant to the Merger for offering or sale in any jurisdiction.If at any time Parent or the Company shall become aware of the occurrence of any event or other circumstance relating to it or any of its Subsidiaries as to which an amendment or supplement to the Proxy Statement/Prospectus or Parent Registration Statement shall be required, it shall notify the other party thereof, and Parent and the Company shall together, or pursuant to an allocation of responsibility to be agreed upon between them, promptly prepare and file such amendment or 11 supplement with the SEC and, if applicable, disseminate such amendment or supplement to the Company’s shareholders.Neither the Company nor Parent shall disseminate or file any such amendment or supplement without reasonable advance consultation with the other party and its counsel. (e)Parent and Merger Sub shall, at the Company Shareholders’ Meeting, vote, or cause to be voted, all shares of Company Common Stock owned by any of Parent, Merger Sub and any other Affiliate of Parent in favor of the approval and adoption of this Agreement. ARTICLE III TREATMENT OF SECURITIES Section3.1.Conversion of Capital Stock.At the Effective Time, by virtue of the Merger and without any action on the part of the Company, Parent, Merger Sub or any holder of any share of capital stock of the Company, Parent or Merger Sub: (a)Common Stock of Merger Sub.Each share of common stock, without par value, of Merger Sub (“Merger Sub Common Stock”) issued and outstanding immediately prior to the Effective Time shall be converted into one newly issued, fully paid and nonassessable share of common stock of the Surviving Corporation. (b)Cancellation of Certain Company Common Stock.Each share of common stock, par value $0.15625 per share, of the Company (“Company Common Stock”) that immediately prior to the Effective Time is owned by Parent, Merger Sub or any other Parent Subsidiary, and each share of Company Common Stock held in the treasury of the Company or owned by any Company Subsidiary, shall automatically be canceled and retired and shall cease to exist without any conversion thereof, and no consideration shall be delivered in exchange therefor.Shares of Company Common Stock that are canceled and retired pursuant to this Section 3.1(b) are hereinafter referred to as the “Excluded Shares”. (c)Conversion of Company Common Stock.Each share of Company Common Stock issued and outstanding immediately prior to the Effective Time (other than Excluded Shares) shall automatically be converted into the right to receive the following consideration: (i)Each share of Company Common Stock with respect to which an election to receive cash (a “Cash Election”) has been effectively made and not revoked or lost pursuant to Section 3.2 (each, a “Cash Electing Company Share”) shall (subject to Section 3.3) be converted into the right to receive $25.00 in cash without interest (such per share amount is hereinafter referred to as the “Cash Consideration”). (ii)Each share of Company Common Stock with respect to which an election to receive stock consideration (a “Stock Election”) has been properly made and not revoked or lost pursuant to Section 3.2 (each, a “Stock Electing Company Share” and, together with each Cash Electing Company Share, an “Electing Company Share”) shall (subject to Section 3.3) be converted into the right to receive 1.1061947 validly issued, fully paid and nonassessable shares of Parent Stock, subject to adjustment in accordance with Section 3.1(e) 12 (such per share amount, together with any cash in lieu of fractional shares of Parent Stock to be paid pursuant to Section 3.1(d), is hereinafter referred to as the “Parent Stock Consideration”). (iii)Each share of Company Common Stock that is not (x) an Excluded Share or (y) a share of Company Common Stock with respect to which a Cash Election or a Stock Election has been properly made and not revoked or lost pursuant to Section 3.2 (each, a “Non-Electing Company Share”) shall be converted into the right to receive the Cash Consideration or the Parent Stock Consideration, as determined pursuant to Section 3.3. Effective as of the Effective Time, each share of Company Common Stock issued and outstanding immediately prior to the Effective Time (other than Excluded Shares) shall no longer be outstanding and shall automatically be canceled and retired and shall cease to exist, and each holder of a certificate that immediately prior to the Effective Time represented any such share of Company Common Stock (a “Certificate”) shall cease to have any rights with respect thereto, except the right to receive the Merger Consideration therefor upon surrender of such Certificate in accordance with Section 3.4.For purposes of this Agreement, the term “Merger Consideration” with respect to a given share of Company Common Stock shall mean either the Cash Consideration (with respect to a share of Company Common Stock representing the right to receive the Cash Consideration) or the Parent Stock Consideration (with respect to a share of Company Common Stock representing the right to receive the Parent Stock Consideration). (d)No Fractional Shares.No fractional shares of Parent Stock shall be issued in respect of shares of Company Common Stock that are to be converted in the Merger into the right to receive shares of Parent Stock.Each holder of a Certificate (other than holders of Certificates representing Excluded Shares) shall be entitled to receive in lieu of any fractional share of Parent Stock to which such holder would otherwise have been entitled pursuant to Sections 3.1(c) and 3.3 an amount in cash (without interest), rounded to the nearest whole cent, equal to the product obtained by multiplying (i) the fractional share of Parent Stock to which such holder would otherwise be entitled (after taking into account all shares of Company Common Stock held by such holder immediately prior to the Effective Time, such holder’s unrevoked Cash Elections and Stock Elections and the provisions of Section 3.3) by (ii) the average of the closing price on NASDAQ for a share of Parent Stock for the five (5) consecutive trading days immediately preceding the Effective Time. (e)Adjustments.If, on or after the date of this Agreement and prior to the Effective Time, Parent pays a dividend in, splits, combines into a smaller number of shares, or issues by reclassification any shares of Parent Stock, then the Parent Stock Consideration and any dependent items shall be appropriately adjusted to provide to the holders of Company Common Stock the same economic effect as contemplated by this Agreement prior to such action, and as so adjusted shall, from and after the date of such event, be the Parent Stock Consideration or other dependent item, as applicable, subject to further adjustment in accordance with this sentence. 13 Section 3.2.Election Procedures. (a)Promptly after the execution of this Agreement, Parent shall designate and appoint a bank or trust company reasonably acceptable to the Company to act as exchange agent hereunder (the “Exchange Agent”) for the purpose of exchanging Certificates. (b)Parent shall prepare and file as an exhibit to the Parent Registration Statement a form of election, and other appropriate and customary transmittal materials, in such form and containing such provisions as Parent and the Company shall mutually agree (collectively, the “Form of Election”).The Form of Election shall permit each Person who, at or prior to the Election Deadline (as defined below), is a record holder (or, in the case of nominee record holders, the beneficial owner, through proper instructions and documentation) of any share of Company Common Stock (other than Excluded Shares) to specify (i) the number of such holder’s shares of Company Common Stock with respect to which such holder makes a Cash Election and/or (ii) the number of such holder’s shares of Company Common Stock with respect to which such holder makes a Stock Election.The Form of Election shall specify that delivery shall be effected, and risk of loss and title to the Certificates shall pass, only upon proper delivery of the completed Form of Election and any Certificates to the Exchange Agent.The Company shall mail the Form of Election with the Proxy Statement/Prospectus to all Persons who are record holders of shares of Company Common Stock as of the record date for the Company Shareholders’ Meeting and shall use commercially reasonable efforts to make the Form of Election available to all Persons who become holders of shares of Company Common Stock during the period between the record date for the Company Shareholders’ Meeting and the Election Deadline.As used in this Agreement, “Election Deadline” means 5:00 p.m., New York City time, on the date that is two (2) Business Days immediately preceding the Closing Date (or on such other date as the parties hereto mutually agree). (c)Any such election shall have been properly made only if the Exchange Agent shall have received at its designated office, by the Election Deadline, a Form of Election properly completed and signed and accompanied by Certificates representing the shares of Company Common Stock to which such Form of Election relates (or by an appropriate guarantee of delivery of such Certificates as set forth in such Form of Election from a firm that is an “eligible guarantor institution” (as defined in Rule 17Ad-15 under the Exchange Act); provided, that such Certificates are in fact delivered to the Exchange Agent by the time set forth in such guarantee of delivery).Any share of Company Common Stock (other than Excluded Shares) with respect to which a proper Cash Election or Stock Election has not been made as aforesaid shall be deemed to be a Non-Electing Company Share.After a Cash Election or a Stock Election is properly made with respect to any share of Company Common Stock, no further registration of transfers of such share shall be made on the stock transfer books of the Company, unless and until such Cash Election or Stock Election is properly revoked. (d)Parent and the Company shall publicly announce the anticipated date of the Election Deadline at least five (5) Business Days prior to the anticipated Closing Date.If the Closing Date is delayed to a subsequent date, the Election Deadline shall be similarly delayed to a subsequent date, and Parent and the Company shall promptly announce any such delay and, when determined, the rescheduled Election Deadline. 14 (e)Any Cash Election or Stock Election may be revoked with respect to all or any portion of the shares of Company Common Stock subject thereto (but only in whole share amounts) by the holder who submitted the applicable Form of Election by such holder submitting to the Exchange Agent a written notice of such revocation received by the Exchange Agent at or prior to the Election Deadline.In addition, all Cash Elections and Stock Elections shall automatically be revoked if this Agreement is terminated in accordance with Article VIII.If a Cash Election or Stock Election is revoked with respect to any shares of Company Common Stock, the Certificates representing such shares shall be promptly returned to the holder that submitted the same to the Exchange Agent, except to the extent (if any) a subsequent Cash Election and/or Stock Election is properly made with respect to any or all of the shares of Company Common Stock represented by such Certificate. (f)The good faith determination of the Exchange Agent (or the joint determination of Parent and the Company, in the event that the Exchange Agent declines to make any such determination) shall be conclusive and binding as to whether or not Cash Elections and Stock Elections shall have been properly made or revoked pursuant to this Section 3.2 and as to when Cash Elections, Stock Elections and revocations were received by the Exchange Agent.The Exchange Agent shall have reasonable discretion to disregard immaterial defects in the Forms of Election.The Exchange Agent (or Parent and the Company jointly, in the event that the Exchange Agent declines to make the following computations) shall also make all computations as to the proration contemplated by Section 3.3, and absent manifest error such computations shall be conclusive and binding on Parent, the Company and all holders of Company Common Stock.The Exchange Agent may, with the written agreement of Parent after Parent’s reasonable consultation with the Company, make any rules that are consistent with this Section 3.2 for the implementation of the Cash Elections and Stock Elections provided for in this Agreement and shall be necessary or desirable to effect the Cash Elections and Stock Elections. Section 3.3.Proration.Notwithstanding anything in this Agreement to the contrary: (a)Cash Conversion Number.With respect to all shares of Company Common Stock (other than the Excluded Shares) issued and outstanding immediately prior to the Effective Time: (i)eighty percent (80%)of such shares (such number of shares, the “Cash Conversion Number”) shall be converted into the right to receive an amount per share equal to the Cash Consideration; and (ii)the remainder of such shares shall be converted into the right to receive the Parent Stock Consideration per share. (b)If Cash Election Number Equals or Exceeds the Cash Conversion Number.If the aggregate number of Cash Electing Company Shares (such number of shares, the “Cash Election Number”) equals or exceeds the Cash Conversion Number, then: (i)all Stock Electing Company Shares and all Non-Electing Company Shares shall be converted into the right to receive the Parent Stock Consideration per share; and 15 (ii)the number of Cash Electing Company Shares of each shareholder of the Company that shall be converted into the right to receive an amount per share equal to the Cash Consideration shall be equal to the product obtained by multiplying (x) the number of Cash Electing Company Shares of such shareholder by (y) a fraction, the numerator of which is the Cash Conversion Number and the denominator of which is the Cash Election Number, and the remaining number of such holder’s Cash Electing Company Shares shall be converted into the right to receive the Parent Stock Consideration per share. (c)If Cash Election Number Is Less Than the Cash Conversion Number.If the Cash Election Number is less than the Cash Conversion Number (such difference between the Cash Election Number and the Cash Conversion Number, the “Shortfall Number”), then: (i)all Cash Electing Company Shares shall be converted into the right to receive an amount per share equal to the Cash Consideration; and (ii)the Stock Electing Company Shares and the Non-Electing Company Shares shall be treated in the following manner: (x)if the Shortfall Number is less than or equal to the aggregate number of Non-Electing Company Shares, then (A) all Stock Electing Company Shares shall be converted into the right to receive the Parent Stock Consideration per share and (B) the number of Non-Electing Company Shares of each shareholder of the Company that shall be converted into the right to receive an amount per share equal to the Cash Consideration shall be equal to the product obtained by multiplying (1) the number of Non-Electing Company Shares of such shareholder by (2) a fraction, the numerator of which is the Shortfall Number and the denominator of which is the aggregate number of Non-Electing Company Shares, and the remaining number of such holder’s Non-Electing Company Shares shall be converted into the right to receive the Parent Stock Consideration per share; or (y)if the Shortfall Number exceeds the aggregate number of Non-Electing Company Shares, then (A) all Non-Electing Company Shares shall be converted into the right to receive an amount per share equal to the Cash Consideration and (B) the number of Stock Electing Company Shares of each shareholder of the Company that shall be converted into the right to receive an amount per share equal to the Cash Consideration shall be equal to the product obtained by multiplying (1) the number of Stock Electing Company Shares of such shareholder by (2) a fraction, the numerator of which is the amount by which the Shortfall Number exceeds the aggregate number of Non-Electing Company Shares and the denominator of which is the aggregate number of Stock Electing Company Shares, and the remaining number of such holder’s Stock Electing Company Shares shall be converted into the right to receive the Parent Stock Consideration per share. 16 Section3.4.Delivery of the Merger Consideration. (a)Deposits with Exchange Agent.Prior to the Effective Time (and, with respect to Parent Stock, from time to time after the Effective Time as applicable), Parent shall deposit with the Exchange Agent, pursuant to an agreement providing for the matters set forth in this Section3.4 and such other matters as may be appropriate and the terms of which shall be mutually acceptable to Parent and the Company, an amount in cash and certificates representing shares of Parent Stock sufficient to effect the conversion of each share of Company Common Stock (other than Excluded Shares) into the Merger Consideration pursuant to this Agreement. (b)Exchange Procedures. (i)Promptly after the Effective Time, but in any event not more than five (5) Business Days after the Effective Time, Parent shall cause the Exchange Agent to mail to each holder of record as of immediately prior to the Effective Time of Non-Electing Company Shares (each such holder, a “Non-Electing Company Holder” ), subject to Section 3.3, (i) a letter of transmittal (which shall specify that delivery shall be effected, and risk of loss and title to each Certificate representing any Non-Electing Company Shares held by such Non-Electing Company Holder shall pass, only upon delivery of the completed letter of transmittal and such Certificate to the Exchange Agent and shall be in such form and have such other provisions as Parent and the Company shall mutually agree) and (ii) instructions for use in effecting the surrender of each such Certificate in exchange for the total amount of Merger Consideration that such Non-Electing Company Holder is entitled to receive in exchange for such holder’s Non-Electing Company Shares in the Merger pursuant to this Agreement.From and after the Effective Time, until surrendered as contemplated by this Section3.4, each Certificate representing Non-Electing Company Shares held by a Non-Electing Company Holder shall be deemed to represent only the right to receive the total amount of Merger Consideration to which such Non-Electing Company Holder is entitled in exchange for such Non-Electing Company Shares as contemplated by this Article III. (ii)Upon surrender by a Non-Electing Company Holder to the Exchange Agent of all Certificates representing such holder’s Non-Electing Company Shares, together with a letter of transmittal duly completed and validly executed in accordance with the instructions thereto, and such other documents as may be required pursuant to such instructions, each Non-Electing Company Holder shall be entitled to receive in exchange therefor (and the Exchange Agent shall mail to such Non-Electing Holder within ten (10) Business Days following such surrender): (A) a certificate (or certificates in the aggregate) representing the number of whole shares of Parent Stock, if any, into which such holder’s shares of Company Common Stock represented by such holder’s properly surrendered Certificates were converted in accordance with this Article III, and such Certificates so surrendered shall be forthwith cancelled, and (B) a check in an amount of U.S. dollars (after giving effect to any required withholdings pursuant to Section 3.4(g)) equal to (I) the amount of cash (consisting of the Cash Consideration and cash in lieu of a fractional share of Parent Stock to be paid pursuant to Section 3.1(d)), if any, into which such holder’s shares of Company Common Stock represented by such holder’s properly surrendered Certificates were converted in accordance with this Article III, plus (II) any cash dividends and other distributions that such holder has the right to receive pursuant to Section 3.4(c). 17 (iii)As of the Effective Time, each former shareholder of the Company who properly made and did not revoke a Cash Election and/or a Stock Election shall be entitled to receive in exchange for such shareholder’s Electing Company Shares (and the Exchange Agent shall mail to such former shareholder within ten (10) Business Days following the Effective Time, unless such former shareholder is also a Non-Electing Company Holder, in which case the Exchange Agent shall include in its mailing to such former shareholder pursuant to Section 3.4(b)(ii)): (A) a certificate (or certificates in the aggregate) representing the number of whole shares of Parent Stock, if any, into which such holder’s shares of Company Common Stock represented by such holder’s properly surrendered Certificates were converted in accordance with this Article III, and such Certificates so surrendered shall be forthwith cancelled, and (B) a check in an amount of U.S. dollars (after giving effect to any required withholdings pursuant to Section 3.4(g)) equal to (I) the amount of cash (consisting of the Cash Consideration and cash in lieu of a fractional share of Parent Stock to be paid pursuant to Section 3.1(d)), if any, into which such holder’s shares of Company Common Stock represented by such holder’s properly surrendered Certificates were converted in accordance with this Article III, plus (II) any cash dividends and other distributions that such holder has the right to receive pursuant to Section 3.4(c). (c)Dividends and Distributions.No dividends or other distributions with respect to shares of Parent Stock shall be paid to the holder of any unsurrendered Certificate until such Certificate is surrendered as provided in this Article III.Subject to the effect of applicable Laws, following such surrender, there shall be paid, without interest, to the record holder of the shares of Parent Stock issued in exchange for shares of Company Common Stock represented immediately prior to the Effective Time by such Certificate (i) when any payment or distribution of a certificate representing any share(s) of Parent Stock is made to such holder pursuant to Section 3.4(b)(ii) or (iii), all dividends and other distributions payable in respect of such Parent Stock with a record date after the Effective Time and a payment date on or prior to the date of such surrender and not previously paid and (ii) on the appropriate payment date, the dividends or other distributions payable with respect to such Parent Stock with a record date after the Effective Time but prior to surrender and with a payment date subsequent to such surrender.For purposes of dividends and other distributions in respect of Parent Stock, all shares of Parent Stock to be issued pursuant to the Merger shall be entitled to dividends pursuant to the immediately preceding sentence as if issued and outstanding as of the Effective Time. (d)Transfer Books; No Further Ownership Rights in Shares.After the Effective Time, the stock transfer books of the Company shall be closed and there shall be no further registration of transfers of shares of Company Common Stock on the records of the Company. After the Effective Time, the holders of Certificates shall cease to have any rights with respect to such shares, except the right to receive the Merger Consideration and such dividends and other distributions on or in respect of Parent Stock as provided herein or as otherwise provided by applicable Law. If, after the Effective Time, Certificates are presented to the Surviving Corporation for any reason, they shall be canceled and exchanged as provided in this Article III. (e)Termination of Fund; No Liability.At any time following twelve (12) months after the Effective Time, Parent shall be entitled to require the Exchange Agent to deliver to Parent (i)certificates representing shares of Parent Stock and (ii) cash held by the Exchange 18 Agent for payment of Cash Consideration and cash payments in lieu of fractional shares of Parent Stock, in each case, not delivered to holders of Certificates.Thereafter, holders of Certificates shall be entitled to look only to Parent, which shall thereafter act as the Exchange Agent (subject to abandoned property, escheat or other similar Laws), as general creditors of Parent with respect to the delivery of the Merger Consideration (including payment of cash in lieu of fractional shares of Parent Stock).None of Parent, the Surviving Corporation and the Exchange Agent shall be liable to any Person for any Merger Consideration delivered to a public official pursuant to any abandoned property, escheat or similar Law. (f)Lost, Stolen or Destroyed Certificates.In the event that any Certificate shall have been lost, stolen or destroyed, upon the making of an affidavit attesting to that fact by the Person claiming such Certificate to be lost, stolen or destroyed and, if requested by Parent or the Surviving Corporation, the delivery by such Person of a bond (in such amount as Parent or the Surviving Corporation may reasonably direct) as indemnity against any claim that may be made against the Exchange Agent, Parent or the Surviving Corporation on account of the alleged loss, theft or destruction of such Certificate, the Exchange Agent will issue in exchange for such lost, stolen or destroyed Certificate a certificate representing shares of Parent Stock and/or deliver a check for Cash Consideration, and pay the cash in lieu of any fractional share of Parent Stock to which such holder is entitled, which constitute the total amount of Merger Consideration deliverable in respect of such Certificate as determined in accordance with this Article III. (g)Withholding Taxes. The right of any Person to receive payment or consideration payable upon surrender of a Certificate pursuant to the Merger will be subject to any applicable requirements with respect to the withholding of any Tax.To the extent amounts are so withheld by Parent, the Surviving Corporation or the Exchange Agent, (i) such withheld amounts shall be treated for all purposes of this Agreement as having been paid to the holder of shares of Company Common Stock in respect of which the deduction and withholding was made and (ii) Parent shall, or shall cause the Surviving Corporation or the Exchange Agent, as the case may be, to, promptly pay over such withheld amounts to the appropriate Governmental Entity. ARTICLE IV REPRESENTATIONS AND WARRANTIES OF THE COMPANY Except (i) as reasonably apparent from disclosure in the Company SEC Documents filed on or prior to the date hereof(excluding, with respect to the first sentence of Section 4.6 only, any disclosures in the first two sentences of the first paragraph under the caption “We are subject to a complex and uncertain regulatory environment” in Section 1A. Risk Factors of the Company’s Annual Report on Form 10-K for year ended December 31, 2006) or (ii) as set forth in a separate disclosure schedule (the “Company Disclosure Schedule”) which has been delivered by the Company to Parent at or prior to the execution of this Agreement (each section of which qualifies the correspondingly numbered representation and warranty, or covenant, to the extent specified therein and such other representations, warranties and covenants to the extent a matter in such section is disclosed in such a way as to make its relevance to the information called for by such other representation and warranty, or covenant, reasonably apparent on its face), the Company hereby represents and warrants to Merger Sub and Parent as follows: 19 Section4.1.Corporate Organization. (a)Each of the Company and the Company Material Subsidiaries is a corporation, duly incorporated, validly existing and in good standing under the laws of the jurisdiction of its incorporation and has the requisite corporate power and authority to own or lease all of its properties and assets and to carry on its business as it is now being conducted.Each of the Company and the Company Material Subsidiaries is duly licensed or qualified to do business in each jurisdiction in which the nature of the business conducted by it or the character or location of the properties and assets owned or leased by it makes such licensing or qualification necessary, except where the failure to be so licensed or qualified would not be reasonably expected to have, when aggregated with all other such failures, a Company Material Adverse Effect. (b)The copies of the Company Articles and Company By-laws most recently filed with the Company SEC Documents are true, complete and correct copies of such documents as in effect as of the date of this Agreement. Section4.2.Capitalization. (a)The authorized capital stock of the Company consists of 50,000,000 shares of capital stock, of which (i) 40,000,000 shares have been designated as shares of Company Common Stock and (ii) 151,000 shares have been designated as shares of Class A Junior Participating Preferred Stock, par value $1.00 per share, of the Company (“Company Preferred Stock”) for issuance upon exercise of the Company Rights pursuant to the Rights Agreement.At the close of business on June 29, 2007, (i) 15,005,000 shares of Company Common Stock were issued and outstanding, (ii) 35,000 shares of Company Common Stock were held in the Company’s treasury, (iii) no shares of Company Common Stock were reserved for issuance, (iv) no shares of Company Preferred Stock were issued and outstanding (but 151,000 shares of Company Preferred Stock were reserved for issuance upon exercise of the Company Rights pursuant to the Rights Agreement), and (v) no other class or series of shares of capital stock of the Company had been designated, issued or reserved for issuance.All of the issued and outstanding shares of Company Common Stock have been duly authorized and validly issued and are fully paid, nonassessable and free of any preemptive rights.Except as provided in this Agreement and except for the Company Rights, there are no outstanding subscriptions, options, warrants, calls, commitments, rights, arrangements, undertakings or agreements of any character calling for the purchase, issuance, redemption or repurchase of any securities of the Company to which the Company or any Company Subsidiary is a party, including any securities representing the right to purchase or otherwise receive any shares of Company Common Stock. (b)Section4.2(b) of the Company Disclosure Schedule sets forth, as of the date of this Agreement, each Company Material Subsidiary.The Company directly or indirectly owns, beneficially and of record, all of the issued and outstanding shares of the capital stock of each Company Material Subsidiary, free and clear of any Liens, except for (i) Liens imposed under federal or state securities Laws, (ii) Liens specifically disclosed in the Company SEC Financial Statements and (iii) Liens that would not be reasonably expected to have, individually or in the aggregate, a Company Material Adverse Effect.All such shares of capital stock are duly authorized and validly issued and are fully paid, nonassessable and free of any preemptive 20 rights.Neither the Company nor any of the Company Material Subsidiaries has any outstanding subscriptions, options, warrants, calls, commitments or agreements of any character calling for the purchase or issuance of any security of any of the Company Material Subsidiaries, including any securities representing the right to purchase or otherwise receive any shares of capital stock of any of the Company Material Subsidiaries.There are no restrictions on the Company with respect to voting the stock of any Company Material Subsidiary. (c)Section4.2(c) of the Company Disclosure Schedule sets forth, as of the date of this Agreement, each corporation, limited liability company, partnership or other entity in which the Company has a direct or indirect ownership interest and which is not a Company Material Subsidiary, and the Company’s percentage ownership thereof.The Company owns all interests set forth in
